Title: To James Madison from James Herrington, 30 August 1812
From: Herrington, James
To: Madison, James


Most Honoured Sir,
Crawfor County Meadvile agust the 30th 1812
As a private Citizen I take the Liberty of making the folowing Comunication to your Exelencey.
Dear Sir,
I have no Doubt but that you will have oficialy Received the perticular acount of the serender of the post of MechelleMenack in the Lake Huren—being serendred to our Enemy—and also—the fort of Detroit by His Exelency—Governor Hull Comander in Cheaf at that Station—on his Conduct I wish not to Coment.
I Expect you to have had ⟨a⟩ Comunication from this Country by a Mr. ⟨Dob⟩bins—who was—an Eye witness to the transaction—he is a person that I am not personaly Aquainted with—And will not pretend to sany [sic] any thing against his Carecter. I have no Doubt but from what I have heard of him but that he is a man—that what he says Can be Depended on. However In thes times we have Great nead to wach and Examine farley into Every point as to Intrest and Eviry Subject as a private Citizen. If the war Continues and our westren posts are falen—it would—be my object—if I had the power to forward Between the out Let of Lake Ontario and the outlet of Erie at Least 25000 men well prepard which would be suficient to subdue all the forces that Could be posibly—brought by the Enemy on the north side of the lakes and on taking the full posesion—of that part of uper Canady would—Cut off all Cuminication to the north west. I Refer your Honour to the map—of that Country and you may Clearly see My meaning and the westren posts must fall—if we had the posesion from the out let of—Lake Erie to the north west Corner of Lake onterio with the above nombr of men it would be suficint to subdue that Country—in a few Days which would be—but a small portion above the Coto of 100000 Melitia—that is now In rediness—by act of Congress. As the male is about to be Closed I have had not five minits to write, and as a private person—not wishing to have Any office of Honour trust or profit only—the Sinciar welfare of my native Country at hart and a free man born in Pensylvania and my forfathers for three Generations. I have had the Honour of holding Ofices under this state but at this time I hold none but that of a Deputy Surveyor of the County of Crawford—for my General Carecter I Refer you to—Mr. Samuel Smith—formerly a Representitive from this Country. I should be hapy to have a Comunication from your honour—and perhaps it might be of more perticular, service and benefit for the prosperity of the united—states to lisen to an Indeviduel—than—to—some men high in power Seeking perferment. &C I Remain with Esteem—your Most obedient friend and felow Citizen
James Herrington
